DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sivero US 2005/0073355 in view of Levesque US 2012/0062201.

Regarding claim 1, Sivero discloses a switching regulator system comprising: a switching regulator (Fig. 1) configured to generate regulated voltage pulses (see paragraph 15) at a switching output (OUT) in response to a setpoint (Vs) of an output 
Sivero fails to disclose the filtered output is coupled to the switching output through a power inductor.
In the same field of endeavor, Levesque teaches the filtered output is coupled to the switching output through a power inductor (L1)(Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filtered output is coupled to the switching output through a power inductor in Sivero, as taught by Levesque, in order to increase efficiency of the power converter.

Regarding claim 2, Sivero fails to disclose the power inductor coupled between the switching output and the filtered output.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power inductor coupled between  the switching output and the filtered output in Sivero, as taught by Levesque, in order to improve the efficiency of the power converter.

Regarding claim 3, Sivero discloses  the transition comparator (32) is configured to turn on the transistor (22) to completely discharge the filter capacitor (OUT33, see paragraph 22).

Regarding claim 4, Sivero fails to disclose the filter capacitor has a capacitance between 0.5 microfarad and 15 microfarads.
Sivero teaches an output capacitance (see paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter capacitor has a capacitance between 0.5 microfarad and 15 microfarads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 5, Sivero discloses the transistor is a field- effect transistor (FET) (22) configured to discharge the filter capacitor (see paragraph 22).

Sivero teaches an output capacitor (OUT33, see paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter capacitor with a current of between 0.25 ampere and 10 amperes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.

Regarding claim 6, Sivero in view of Levesque fail to disclose the power inductor has an inductance between 0.5 microhenry and 3 microhenries.
Levesque teaches an output power inductance (L3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power inductor has an inductance between 0.5 microhenry and 3 microhenry, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.

Regarding claim 7, Sivero discloses the fixed voltage node is ground (ground).

Regarding claim 8, Sivero discloses a charge pump (10) having a pump output (16) coupled to the switching output (OUT) and a tri-state input (18) coupled to the comparator output (34), the charge pump (10) being configured to place the switching 

Regarding claim 9, Sivero discloses an error amplifier (24) having an error output (38) coupled to a pump control input (14) of the charge pump (10), a non-inverting input (20) coupled to the setpoint input (12). 
Sivero fails to disclose an inverting input coupled to the feedback input through a first impedance and coupled to the error output through a second impedance; and an electronic shorting switch coupled across the second impedance and having a shorting control input coupled to the comparator output, wherein the electronic shorting switch is configured to short the second impedance in response to the transition comparator turning on the transistor.
In the same field of endeavor, Levesque teaches an inverting input (FCRS) coupled to the feedback input through a first impedance (see paragraph 274) and coupled to the error output through a second impedance; and an electronic shorting switch (84, paragraph 685) coupled across the second impedance (paragraph 274) and having a shorting control input coupled to the comparator output (478), wherein the electronic shorting switch (84) is configured to short the second impedance in response to the transition comparator (478) turning on the transistor (84).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inverting input coupled to the feedback input through a first impedance and coupled to the error output through a second impedance; and an electronic shorting switch coupled across the second impedance 


Regarding claim 10, Sivero fails to disclose the charge pump is a buck/boost type charge pump.
In the same field of endeavor, Levesque teaches the charge pump is a buck/boost type charge pump (92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the charge pump is a buck/boost type charge pump in Sivero, as taught by Levesque, in order to improve the efficiency of the power converter.

Regarding claim 11, Sivero discloses a transition detector (34) having a detector input (30) coupled to the setpoint input (14) and an enable output (38) coupled to an enable input (30) of the transition comparator (34), wherein the transition detector is configured to detect a setpoint voltage (Vs) dropping below the 5feedback voltage (24) and in response to generate an enable signal at the enable output (38).

Regarding claim 12, Sivero discloses the transition detector comprises: a detector comparator (34) having a detector output (30) coupled to the enable output 

Regarding claim 13, Sivero fails to disclose a time constant of the 20resistor and capacitor is between 1 microsecond and 5 microseconds.
Sivero teaches a capacitor output (OUT33) in series with resistance (26, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a time constant of the resistor and capacitor is between 1 microsecond and 5 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, Sivero fails to disclose the resistor has a resistance between 100 kilohms and 500 kilohms.
Sivero teaches determining the value of the resistance (paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor has a resistance between 100 kilohms and 500 kilohms, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.

Regarding claim 15, Sivero fails to disclose the capacitor has a capacitance between 1 picofarad and 5 picofarads.
Sivero teaches a capacitance at the output (see paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capacitor has a capacitance between 1 picofarad and 5 picofarads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Sivero fails to disclose the resistor has a resistance between 500 kilohms and 1 megohm.
Sivero teaches determining the output resistance (see paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor has a resistance between 500 kilohms and 1 megohm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, Sivero fails to disclose the capacitor has a capacitance between 5 picofarads and 10 picofarads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capacitor has a capacitance between 5 picofarads and 10 picofarads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Sivero discloses the transition detector (34) 5further comprises an electronic switch (38) coupled in series with a current source between the inverting input (vrefpump) and the fixed voltage node (20), wherein the electronic switch (38) has a control input (14) coupled to the detector output (38) and is configured to close when the enable signal is active (see Fig. 2).

Regarding claim 19, Sivero fails to disclose a slew driver coupled between the comparator output and the control input of the transistor, wherein the slew driver has an enable input coupled to an enable output of the transition detector and is configured to slow a transition time of the transistor from an off-state to an on-state by a predetermined amount when an enable 15signal is activated at the enable output.
In the same field of endeavor, Levesque teaches a slew driver (50, 54) coupled between the comparator output (478) and the control input of the transistor (84), wherein the slew driver (50, 54) has an enable input coupled to an enable output of the transition detector (478) and is configured to slow a transition time of the transistor (84) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slew driver is a FET buffer having an on-state channel resistance that combined with input capacitance of the transistor determines the transition time of the transistor from 20the off-state to the on-state in Sivero, as taught by Levesque, in order to improve the efficiency of the power converter.


Regarding claim 20, Sivero fails to disclose the slew driver is a FET buffer having an on-state channel resistance that combined with input capacitance of the transistor determines the transition time of the transistor from 20the off-state to the on-state.
In the same field of endeavor, Levesque teaches the slew driver is a FET buffer (50, 54) having an on-state channel resistance (84) that combined with input capacitance (C3) of the transistor determines the transition time of the transistor (84) from 20the off-state to the on-state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slew driver is a FET buffer having an on-state channel resistance that combined with input capacitance of the transistor determines the transition time of the transistor from 20the off-state to the on-state in Sivero, as taught by Levesque, in order to improve the efficiency of the power converter.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839